UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6635


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

STEVE DIAS, a/k/a Troy, a/k/a O’Neil Guthrie,

             Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:04-cr-00259-HEH-2; 3:17-cv-00341-
HEH)


Submitted: July 27, 2017                                          Decided: August 1, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steve Dias, Appellant Pro Se. Thomas Arthur Garnett, Katherine Lee Martin, Stephen
David Schiller, Assistant United States Attorneys, Heather Hart Mansfield, Olivia L.
Norman, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steve Dias appeals the district court’s order construing his Fed. R. Civ. P. 60(b)

motion for reconsideration of the district court’s order denying relief on his 28 U.S.C.

§ 2255 (2012) motion as a successive § 2255 motion, and dismissing it on that basis. We

have reviewed the record and conclude that the district court correctly determined that

Dias’ motion was not a “true Rule 60(b)” motion, but in substance a successive § 2255

motion. See United States v. McRae, 793 F.3d 392, 397-400 (4th Cir. 2015); see also

Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005) (explaining how to differentiate a true

Rule 60(b) motion from an unauthorized successive habeas corpus motion). Therefore,

we conclude that Dias is not required to obtain a certificate of appealability to appeal the

district court’s order. See Mcrae, 793 F.3d at 400. The district court also correctly

concluded that in the absence of prefiling authorization, it lacked jurisdiction to hear a

successive § 2255 motion. See 28 U.S.C. § 2244(b)(3) (2012).

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid in the decisional process.



                                                                               AFFIRMED




                                             2